          Case 1:20-cv-01870-RPK-SMG Document 1-1 Filed 04/21/20 Page 1 of 2 PageID #: 14
JS44 (Rev.02/19)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither rralace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided bv local rules ofcourt This form,approved tiy the Judicial Conference ofthe United States in September 1974,is required for Ae use ofthe Cledc ofCourt for the
purpose of^mitiating the civil docket sheet (SEEINSTRUCTIONSON NEXTPAGE OFTHISFOm.)
1.(a) PLAINTIFFS                                                                                               DEFENDANTS
Manano Benitez and Keith Hobbs, at al.                                                                       Springville Partners, LLC


  (b) County ofResidenceofFirst Listed Plaintiff                    San Diego, CA                              County of Residence of First Listed Det'cnJuni
                                 (EXCEPTIN U.S PLAINTIFF CASES)                                                                      (IN U.S. PIAINni-r CASESONi.Y)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES.USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.


  (c) Attorneys(Firm Name,Address, and Telephone Number)                                                        Attorneys(ifKnown)
Law Office of Shawn Kassman, Esq., PC
100 Carleton Avenue, Central Islip, NY 11722
631-232-9479

II. BASIS OF JURISDICTION(Placean "X"In OneBox Only)                                              III. CITIZENSHIP OF PRINCIPAL PARTIES (i'lacv an "X" in ()m' Htu Jor I'laniiilJ
                                                                                                           (For Diversity Cases Only)                                            and One Boxfor Defendant)
□ I    U.S. Government                y 3 Federal Question                                                                             FTP       DEP                                                FTP          DEP
         PlalntiCr                              (U.S Government Nota Party)                           Citizen ofThis State             □ I        □     I   Incorporated or Principal Place          O 4         0 4
                                                                                                                                                              of Buaness In This State

□ 2    U.S. Government                □ 4      Diversity                                              Citizen of Another State         0 2        0    2    Incorporated and Principal Place         0    5      0 5
          Defendant                              (Indicate Citizenship ofParties in Hem III)                                                                  of Business In Another State

                                                                                                      Citizen or Subject ofa           O 3        O    3    Foreign Nation                           0    6      O 6
                                                                                                        Foreign Country

IV. NATURE OF SUIT/y/oce on "X" in One Box Only)

O no Insurance                           PERSONAL INJURY                 PERSONAL INJURY              0 625 Drag Related Seizure             0 422 Appeal 28 use 158             0 375 False Claims Act
O 120 Marine                         □ 310 Airplane                  □ 365 Personal Injury •                ofPioperty2IUSC88I               0 423 Withdrawal                    O 376QuiTam(3l use
O 130 Miller Act                     □ 315 Airplane Product                Product LiabOily           0 690 Other                                  28 use 157                          3729(a))
O 140 Negotiable Instrument          Li^ilib^                        □ 367 Health Care/                                                                                          0 400 State Reapportionment
O 150 Recovery of Overp^ment □ 320 Assault, Libel &                        Pharmaceutical                                                                                        0 410 Antitrust
      & Enforcement ofJudgment       Slander                                 Persrmal Injury                                                 0 820 Copyrights                    0 430 Banks and Banking
O 151 Medicare Act             □ 330 Federal Employers'                      Product Liability                                               0 830 Patent                        0 450 Commerce
O 152 Recovery of De&ulted           Liabili^                        O 368 Asbestos Personal                                                 0 840 Trademark                     0 460 Deponaiion
       Student Loans                 □ 340 Marine                            Injury Product                                                                                         4''n Kitckoli'ci Inlliiciicoil .iiul
      (Excludes Veterans)            □ 345 Marine Product                    Liability                            labor                         SOCIAL SECURITY
O 153 Recovery of Overpayment                Liability                PERSONAL PROPERTY 0 710 Fair Labor Standards                           0 861 HIA(I395IT)                      •180 C uiisuiitci CrcUii
      of Veteran's Benefits          □ 350 Motor Vehicle             □ 370 Other Fraud        Act                                            0 862 Black Lung (923)                 490 Cable/Sat TV
O 160 Stockholders'Suits             O 355 Motor Vehicle             □ 371 Truth in Lending           0 720 Labor/Management                 0 863 DIWC/DIWW (405(g))               850 Securities/Cormnodities/
O 190 Other Contract                        Product Liability        □ 380 Other Personal                    Relations                       0 864 881011110 XVI
O 195 Contract Product Liabilib'     □ 360 Other Personal                  Property Damage            0 740Railway Labor Act                 0 865 RSI (405(g))                  CX 890 Other Statutory Actions
0 196 Franchise                            Injury                    □ 385 Property Damage            0 751 Family and Medical                                                   0 891 Agricultural Acts
                                     □ 362 Personal Injury -               Product Liability                 Leave Act                                                           0 893 Environmental Matters
                                            Medi^^^gra^ce                                             0 790 Other Labor Litigation                                               0 895 Freedom of Information
                                                                                                      0 791 Emplityee Retirement                                                         Act
□ 210 Land Condemnation              □   440 Other CivO Rights          Habeas Corpus:                      Income Security Act              0 870 Taxes (U.S. Plaintiff         0 896 Arbitration
□ 220 Foreclosure                    O   441 Voting                  0 463 Alien Detainee                                                          or Defendant)                 0 899 Administrative Procedure
O 230 Rent Lease & Ejectment         0   442 Employment              0 510 Motions to Vacate                                                 0 871 IRS—Third Party                     Act/Rcvicw or Appeal of
□ 240 Torts to Land                  0   443 Housing/                      Sentence                                                                   26 use 7609                      Agency Decision
□ 245 Tort Product Liability               Accommodations            0 530 General                                                                                               0 950 Constitutionality of
O 290 All Other Real Prrqierty       0 445 Amer. w/Disabilities ■    0 535 Death Penalty                                                                                                 State Statutes
                                            Employment                 Otfaen                         0 462 Naturalization Application
                                     0 446 Amer. w/Disabilities ■    0 540 Mandamus & Other           0 465 Other Immigration
                                           Other                     0 550 Gvil Rights                       Actions
                                     0 448 Education                 0 555 Prison Cmtdition
                                                                     0 560 Civil Detainee •
                                                                           Conditions of
                                                                             Confinement

V. ORIGIN (Place an "X" in One Box Only)
^ 1 Original             □ 2 Removed from                  □    3    Remanded from               □ 4 Reinstated or       □ 5 Transferred from               C1 6    Multidistnct
       Proceeding                State Court                         Appellate Court                  Reopened               Another District                       Litigation
                                                                                                                                 (speclty)
                                                  te U.S. Civil Statute imder which you are filing (Do not dtejarlsdlctlonalstatutes unless diversity):
                                                   •S.C. 227, etseq.
VI. CAUSE OF ACTION Brief description of cause:                                     ^
                                           Violations of the Telephone Consumer Protection Act
Vn. REQUESTED IN                          0 CHECK IF THIS IS A CLASS ACTION                              DEMANDS                                        CHECK YES only if demanded in complaint:
       COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                                JURY DEMAND:                 H Yes           G No
Vffl. RELATED CASE(S)
                                             (See instructions):
        IF ANY                                                       JUDGE                                                                      DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
04/20/2020                                                             /s/ Shawn Kassman
FOR OFFICE USE ONLY

  RECEIPT in                     AMOUNT                                      APPLYING IFP                                      JUDGE                                MAG. JUDGE
Case 1:20-cv-01870-RPK-SMG Document 1-1 Filed 04/21/20 Page 2 of 2 PageID #: 15
